Exhibit 10.2

 

[g312561kgi001.jpg]

American Science & Engineering

 


1      FY 20_ SHORT TERM INCENTIVE BONUS PLAN DOCUMENT

 


2      OBJECTIVE

 

The objective of the American Science & Engineering (“AS&E” and/or the
“Company”) FY 20_ Short Term Incentive (“STI”) Bonus Plan (the “Plan”) is to
reward designated employees for achieving the AS&E’s FY ‘_ management objectives
and business goals, and to clearly set forth the policies governing the payment
of  bonuses based on these factors.

 


3      PLAN

 

1.     The Plan is effective from April 1, 20_ through March 31, 20_ and governs
the payment of STI bonus based on individual and corporate criteria.

 

2.     AS&E Reserves the right to modify or suspend the Plan, in whole or in
part, for any reason at any time.  Notice of any modification or suspension will
be made to the eligible employee in writing.

 

3.     The Plan will be governed by, construed and enforced in accordance with
the laws of the Commonwealth of Massachusetts, USA.

 

4.     The Plan will be administered by the Senior Vice President Human
Resources (“SVP HR”) in consultation with other members of the senior staff and
any issues regarding its administration will be resolved jointly by the SVP HR
and the Chief Financial Officer (“CFO”).  The Company CEO will approve final
recommendations.

 

5.     In the event that any portion of the Plan is held to be invalid, the
invalidity will not affect the remaining provisions, which will continue in full
force and effect.

 


4      PARTICIPATION

 

Designated persons actively employed by AS&E in the United States or in a
foreign location (“Participants”) shall be eligible to participate in the Plan
upon execution of the Plan Document and an FY 20_ Goal Schedule (“Schedule”).

 

Participation in the Plan does not alter the Participant’s status as employees
at will of AS&E, and does not alter individual employment contracts, if
applicable, and does not obligate AS&E to continue to employ the Participants
during the term of the Plan.

 

In the event of a transfer, leave of absence, or promotion, during the Plan
year, and unless otherwise governed by a relevant in force employment contract,
the SVP HR and CFO will determine any compensation earned under the terms of the
Plan.

 

In the event a Participant’s employment with AS&E is terminated for any reason
before the end of the fiscal year, and unless otherwise governed by a relevant
in force employment contract, all rights to bonus payment under the Plan will
cease with the following exceptions:

 

a.     Termination by reason of death.  In the event that the employee dies
during the plan year, the participant will receive a “Target” bonus payment
prorated for the number of months worked under the plan.  In the event the
employee dies after the plan year but before final payment they will receive the
payout they would have received under the terms of the plan as if death had not
occurred.

 

1

--------------------------------------------------------------------------------


 

b.     Termination by reason of change in control.  In the event of a change in
control during the plan year, the participant will received a “Target” bonus
payment prorated for the number of months worked under the plan.  In the event
of a change in control after the plan year but before final payment they will
receive the payout they would have received under the terms of the plan as if a
change in control had not occurred.

 


D.    CALCULATION

 

1.     Bonus:

 

a.     Target Bonus (“TB”) is calculated as a percentage of base wages earned
for the period of time during the fiscal year in which the employee is a
participant in the plan.

b.     Half (50%) of the target bonus is based on the achievement of Individual
Performance Goals (“IPG”) as defined on the Participants’ individual goal
schedule.  In most cases this will be 3 or 4 goals.

c.     Half (50%) of the target bonus is based on corporate performance factor
(CPF) as defined by appropriate financial measures for the plan year.

d.     At least Threshold results on an IPG must be achieved to receive bonus
credit for that IPG.

e.     “Threshold” is defined as 80% of CPF for corporate measures and as
specified on the participants’ goal schedule for IPG.

f.      “Target” is defined as 100% of CPF for corporate measures and as
specified on the participants’ goal schedule for IPG.

g.     No bonus will be paid if the company does not achieve at least the
Threshold results on the Operating Income corporate goal.

h.     Bonus achievement is calculated using the following formula:

 

CPF * ((50% of TB * IPG) +50% of TB)

 

2.     Calculating percentages:  Percentage of target bonus payment is
calculated by prorating the following measurement categories:

 

a. Threshold:

 

50%

b. Target:

 

100%

c. Over target:

 

see below

 

Percent of Individual Performance Goal Achievement is capped at 100% (target).

Percent of Corporate Performance Factor is capped at 200%.

 

Any awards above this amount are at the sole discretion of the Board of
Directors

 

E.  PAYMENT OF BONUS

 

1.     Bonus is paid as soon as possible after the closure of the company’s
fiscal year and upon certification of financial results by the Company’s
independent auditors and Board of Directors but not later than March 15 of the
following year.

 

2.     Payment will typically be made in cash.  However, the company reserves
the right to make payments in stock or other equivalent forms of compensation at
the Company’s discretion.

 

3.     Participants must be employees in good standing at the end of the fiscal
year to receive any bonus payment.

 

 

Participant:

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------